DETAILED ACTION

Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/03/2021 has been entered.

Response to Arguments
Applicant’s argument, has been fully considered but it is not persuasive, as discussed below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Breed (US 20050131607 A1, June 16, 2005).
Regarding claims 1-7 and 10-11, Breed teaches a seat occupancy recognition device for recognizing the occupancy of a seat, comprising: at least one proximity detection device having at least one first sensor provided and designed to detect an object on the vehicle seat (e.g., [0352]), wherein detection of the object on the vehicle seat is positive if the object is positioned in a detection area of the at least one first sensor, the detection area including an area over the seat, in front of the seat on both over and in front of the seat such that the detection area extends at least partially in a longitudinal direction of the seat (e.g., Figs. 5, 6A, 7 and associated text), and at least one body function detection device having at least one second sensor provided and designed to detect body functions (e.g., [0053], [0584]-[0586]) (as recited in claim 1); wherein at least two first sensors are provided (as recited in claim 2); wherein the at least one first sensor is arranged in a lower region of a backrest of the seat (as recited in claim 3); wherein the at least one first sensor is arranged in a seat part of the seat (as recited in claim 4); wherein the at least one first sensor is arranged in an armrest, the armrest preferably being connected to the seat (as recited in claim 5); wherein at least one of an outline and a mass can additionally be detected by means of the first sensor of the proximity detection device (as recited in claim 6); wherein at least one of cardiac function, pulmonary function and gestures and/or movements typical of humans can be recognised by means of the second sensor of the body function detection device (as recited in claim 7); wherein the first sensor and the second sensor are each selected from a group comprising an optical, electrical, magnetic, electromagnetic, thermal, capacitive, acoustic or mechanical sensor (as recited in claim 10); wherein at least one body function measuring device for recognising the measured body functions (as recited in claim 11).

However, Breed teaches that a heartbeat sensor can be used to detect the presence of an occupant.  See, e.g., [0553] (“FIG. 2A shows a schematic diagram of an embodiment of the invention including a system for determining the presence and health state of any occupants of the vehicle and a telecommunications link. This embodiment includes means 150 for determining the presence of any occupants 151, which may take the form of a heartbeat sensor, chemical sensor or motion sensor as described above and means for determining the health state of any occupants 151.”).  See also [0584].
Breed also teaches that a presence detector can be used to trigger other sensors used in the vehicle interior monitoring system that determines bodily functions or health state of the occupant.  See, e.g., [0551] (“More generally, any sensor that determines the presence and health state of an occupant can also be integrated into the vehicle interior monitoring system in accordance with the inventions herein.”); [0190] (“The interior monitoring system is capable of detecting the presence of an object, occupying objects such as a box, an occupant or a rear facing child seat 2, determining the type of object, determining the location of the object, and/or determining another property or characteristic of the object. … The vehicle interior monitoring system could also determine that the object is an adult, that he is drunk ...”); [0647] (“… the occupant sensing system 600 includes those components which determine the presence, position, health state …) (emphases added).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify that invention taught by Breed such that the invention further comprises a control device operably connected to the at least one proximity detection device and to the at least one body function detection device, wherein the control device activates the at least one second sensor to enable the at least one second sensor to detect body functions only after a positive detection of the object on the vehicle seat by the at least one first sensor, and wherein no body function detection is possible as long as the detection of the object on the vehicle seat is negative (as recited in claim 1) in order to obtain valid (rather than spurious) measurements of bodily functions.
Note that the obviousness rejection, as discussed above, does not rely on any inherency of the teachings of Breed.  Rather, the rejection above is based on the common sense idea that it is a waste of resources to try to detect bodily functions when there is no occupant.  
Regarding claims 8 and 9, Breed teaches a seat occupancy recognition device for recognizing the occupancy of a seat, wherein the seat occupancy recognition device comprises a memory device, by means of which sensor data that can be recorded by the body function detection device can be stored (as recited in claim 8); wherein the second sensor is designed and provided to record sensor data and to transmit said data to the body function measuring device, the measurement data being able to be compared with previously recorded measurement data by means of the body function measuring device in order to determine a health status (as recited in claim 9);  See, e.g., [0258], [0583]-[0586], [0637], [0651] and Fig. 61.
Regarding claim 12, as discussed above, Breed teaches the seat comprising a seat occupancy recognition device according to claim 1.   
 Regarding claim 13 , Breed teaches a seat occupancy recognition device for recognizing the occupancy of a seat, wherein the control device is operably connected to vehicle functions, and the control device releases at least one vehicle function of the vehicle functions after the positive detection of the object on the vehicle seat by the at least one first sensor, and the control device blocks at least one vehicle function of the vehicle functions after a negative detection of the object on the vehicle seat by the at least one first sensor. See, e.g.,  [0246], [0848].
Regarding claims 14 and 15 , Breed teaches a seat occupancy recognition device for recognizing the occupancy of a seat, wherein the control device directs the at least one first sensor to detect the object on the vehicle seat as long as at least one vehicle function is in an active state (as recited in claim 14); an activated ignition is at least one vehicle function in the active state (as recited in claim 15).  See, e.g., [0572], [0643], [0795], [0870].  
Regarding claims 16 and 18 , Breed does not explicitly teach wherein the at least one second sensor is arranged in an armrest of the seat (as recited in claim 16); or wherein the at least one first sensor is arranged in a floor mat of the vehicle (as recited in claim 18).  However, Breed teaches that “[t]he heartbeat sensor 71 can be positioned at any convenient position relative to the seat 4 where occupancy is being monitored. … a sensor on the vehicle floor or other appropriate location that measures vibrations.”  See [0276].  See also [0584].  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention taught by Breed to arrive at the limitations at issue in order to locate the sensor in an appropriate location.  
Regarding claim 17 , Breed teaches a seat occupancy recognition device for recognizing the occupancy of a seat, wherein the seat occupancy recognition is trigged by an actuation of a vehicle function.  See, e.g., [0303] (disclosing interface to ignition enabling system).  See also [0572] (“Although the method is described and shown for permitting or preventing ignition of the vehicle based on recognition of an authorized driver, it can be used to control for any vehicle component, system or subsystem based on recognition of an individual.”).
Regarding claim 19 , Breed teaches a seat occupancy recognition device for recognizing the occupancy of a seat, wherein sensor data that is recorded by the at least one proximity detection device and the at least one body function detection device can be displayed visually on a screen, such that an occupant of the seat is given an overview of the current sensor data.  See, e.g., [0440] , [0547], [0894] (disclosing various displays).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T LUAN whose telephone number is (571)270-1860.  The examiner can normally be reached on 9am-5pm, M-F (generally).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson, can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT LUAN/Primary Examiner, Art Unit 3792